DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
 	Claims 1, 5 and 9 are currently amended.  Claims 1, 5 and 9 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Objections
Claim 1 is objected to because of the following informalities. Claim 1 recites the limitations: “a bilayer separator”, “a cathode” and “an anode” on lines 6-7.
The claim previously recites “a bilayer separator” (line 1), “a cathode” (line 3) and “an anode” (line 3). 
While the repeated use of the indefinite article in this case does not result in indefiniteness, for purpose of maintaining clarity, the limitations on lines 6-7 should be edited to read “the bilayer separator”, “the cathode” and “the anode”.

Claim 5 is objected to because of the following informalities. Claim 1 recites the limitations: “a bilayer separator” on line 9.
The claim previously recites “a bilayer separator” on line 1. 
While the repeated use of the indefinite article in this case does not result in indefiniteness, for purpose of maintaining clarity, the limitation on line 9 should be edited to read “the bilayer separator”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 5 and 9 recite the limitation “molybdenum trioxide nanorods coated on one side of the bilayer separator”.
Within the scope of this limitation as phrased is a separator having two layers and a coating of molybdenum trioxide nanorods in addition to the two layers.
A review of the specification does not indicate that there is support for this structure. Instead, the specification appears to have support only for a two-layer separator in which the MoO3 nanorods make up one of the layers. That is, the presently disclosed separator includes layer 13, which is polypropylene and layer 14, which is the coating of MoO3 nanorods - see, figures 1 and 3 and paragraphs [0008, 0022, 0026, 0027, 0028]). The specification does not describe any structure that includes two layers and a coating of MoO3 nanorods in addition to the two layers.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "A bilayer separator with molybdenum trioxide nanorods coated on one side of the bilayer separator” on lines 1-2.  The phrasing of this limitation is ambiguous. It may be interpreted to mean that the molybdenum trioxide nanorods are coated onto a bilayer separator or that the molybdenum trioxide nanorods form one of the layers of the bilayer separator. As such, it is unclear whether the claim in effect requires a 3-layer structure (MoO3 nanorod coating plus a bilayer separator) or a 2-layer structure (MoO3 nanorod coating plus a one-layer separator).
In view of the specification, the claim is interpreted to have intended the latter meaning.

Claim 1 recites the limitation "said separator" on line 5.  Previously the claim recites both “a bilayer separator” and “a polypropylene polymer separator”. 
It is thus unclear what the referent of the limitation of line 5 is. 
In view of the specification, the limitation is interpreted to have been intended to read: "said polypropylene polymer separator".

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a bilayer separator with molybdenum trioxide nanorods coated on one side of the bilayer separator” on lines 1-2.  The phrasing of this limitation is ambiguous. It may be interpreted to mean that the molybdenum trioxide nanorods are coated onto a bilayer separator or that the molybdenum trioxide nanorods form one of the layers of the bilayer separator. As such, it is unclear whether the claim in effect requires a 3-layer structure (MoO3 nanorod coating plus a bilayer separator) or a 2-layer structure (MoO3 nanorod coating plus a one-layer separator).
In view of the specification, the claim is interpreted to have intended the latter meaning.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a … bilayer isolation film with molybdenum trioxide nanorods coated on one side of the bilayer …” on lines 1-2.  The phrasing of this limitation is ambiguous. It may be interpreted to mean that the molybdenum trioxide nanorods are coated onto a bilayer film or that the molybdenum trioxide nanorods form one of the layers of the bilayer film. As such, it is unclear whether the claim in effect requires a 3-layer structure (MoO3 nanorod coating plus a bilayer film) or a 2-layer structure (MoO3 nanorod coating plus a one-layer film).
In view of the specification, the claim is interpreted to have intended the latter meaning.

Claim 9 recites the limitation "the bilayer separator" on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS Nano, 11, 2697-2705, hereinafter Liu.
	Regarding claim 1, Liu teaches a bilayer separator for a Li-S battery. The separator is engineered to mitigate the polysulfide shuttling effect between a cathode and anode of the battery (abstract).
	The separator comprises a polypropylene separator and MoO3 nanowires (“nanorods”) coated on one side of the separator (p. 2697, last paragraph, p. 2698, Section Synthesis and Characterization of RSL, 1st paragraph; p. 2703, left column 2-4th paragraph, right column, 1st paragraph and figures 1 and 6d).
	The first layer of the bilayer separator is the polypropylene separator and the second layer is the layer comprising the MoO3 nanowires (“nanorods”).
	The bilayer separator is formed to mitigate the polysulfide shuttling effect between a cathode and anode of a Li-S battery (abstract).

	Regarding claim 9, Liu teaches a Li-S battery having a MoO3 bilayer separator (“isolation film”). 
The Li-S battery comprises an anode, a cathode and a bilayer separator between the anode and the cathode (p. 2704, Section Electrochemical Measurements). 
	The bilayer separator comprises a polypropylene separator and MoO3 nanowires (“nanorods”) coated on one side of the separator (p. 2697, last paragraph, p. 2698, Section Synthesis and Characterization of RSL, 1st paragraph; p. 2703, left column 2-4th paragraph, right column, 1st paragraph and figures 1 and 6d).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ACS Nano, 11, 2697-2705, hereinafter Liu in view of U.S. Pre-Grant Publication No. 2014/0302370, hereinafter Woodford and RSC Advances, 2, 7487-7491, hereinafter Huang.
	Regarding claim 5, Liu teaches a method of manufacturing a bilayer separator for a Li-S battery. The separator is engineered to mitigate the polysulfide shuttling effect between a cathode and anode of the battery (abstract).
	Liu’s method involves forming a dispersion of a plurality of MoO3 nanowires (“nanorods”) in ethanol and then coating the plurality of MoO3 nanowires (“nanorods”) onto one side of a polypropylene separator. The method further involves a drying step to form the bilayer separator. One layer is the polypropylene and the second layer is the layer including the MoO3 nanowires (“nanorods”) (p. 2704, Section Fabrication of RSL and figure 1).
	Liu fails to teach: 1) that the MoO3 nanowires (“nanorods”) dispersion is formed in isopropyl alcohol and 2) a wet-grinding step for forming the MoO3 nanowires (“nanorods”).
	Regarding 1), Isopropyl alcohol is a well-known medium for forming MoO3 dispersions – see, Huang, Introduction section, last paragraph. 
	Thus it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed inventio to use the closely related isopropyl alcohol rather than ethanol for the dispersion medium without undue experimentation and with a reasonable expectation of success.
Regarding 2) the formation of metal oxide nanostructures through wet grinding of larger metal oxide particles is well-known in the art – see, e.g. Woodford (paragraph [0047]). Isopropyl alcohol is further a well-known medium for forming MoO3 dispersions – see, Huang, Introduction section, last paragraph. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form the MoO3 nanowires (“nanorods”) via a wet-grinding step in an isopropyl alcohol dispersion without undue experimentation and with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed on 18 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Liu reference does not disclose the instantly claimed bilayer separator. Specifically, applicant argues that the “sandwich structure” in Liu differs from the instantly disclosed “ONE molybdenum trioxide coated nanorod [layer] and ONE polypropylene polymer separator”. 
However, as clearly shown in Liu’s figure 1 reproduced below, Liu’s structure is precisely a bilayer structure - a polypropylene separator substrate (first layer) and an RSL coating (second layer). The RSL coating contains molybdenum trioxide nanorods. The RSL coating appears to be what applicant is referring to as a “sandwich structure”. While, the RSL does include CNTs in addition to the molybdenum oxide nanorods, applicant should note that the claims as presently phrased do not require that the molybdenum oxide nanorod coating be pure – that is, the claims as presently phrased do not exclude the presence of other components in any of the claimed layers.

    PNG
    media_image1.png
    570
    659
    media_image1.png
    Greyscale













[AltContent: textbox (Figure 1 - Liu's figure 1)]

Applicant appears to argue that Liu does not teach molybdenum trioxide.
However, Liu explicitly teaches forming a Li-S cell with an RSL including MoO3 (p. 2703, right column, 1st paragraph and Figure 6d).

Applicant argues that Liu “fails to disclose or suggest that the present invention is “one of the specific and feasible methods to mitigate the shuttle effect can be achieved by creating an obstacle that lays between the cathode and the separator so that polysulfides does not migrate through the separator”” (end of p. 5, beginning of p. 6 of Remarks). 
Applicant should note that this assertion is not claimed. Nonetheless, Liu’s RSL coating is precisely positioned between the cathode and the polypropylene separator (see Liu’s figure 1) and serves precisely to trap polysulfides (abstract, p. 2697, right column, 1st paragraph – p. 2698, left column, 1st paragraph) and thus is in fact specifically engineered to “mitigate the shuttle effect”.

Applicant argues that Huang and Woodford are directed to different apparatus and would change the principle of operation of the claimed invention. 
However, Huang and Woodford are cited merely to address the preparation steps of the molybdenum oxide dispersion and thus the different end uses of the products in Huang and Woodford have no bearing on the issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724